Citation Nr: 9932531	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  95-03 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel



INTRODUCTION

The veteran had active service from February 1975 to July 
1987.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in which service 
connection was granted for hypertension, for which a 
noncompensable evaluation was assigned.  In the January 1993 
rating action, the RO also granted service connection for a 
low back disability, for which a noncompensable evaluation 
was assigned.  Subsequently, in a November 1993 rating 
action, the RO granted a 10 percent evaluation for the low 
back disability, and that determination was also appealed.  

In his substantive appeal received in January 1995, the 
veteran requested a Board hearing.  A Board hearing was 
scheduled for July 1999, but the veteran did not appear for 
that hearing.

A claim for non-service connected pension benefits was raised 
in March 1994.  In correspondence from the RO to the veteran 
dated in August 1994, it was explained that the claim of 
entitlement to non-service connected pension benefits had 
been denied, because evidence required for the consideration 
of that claim had not been submitted.  The RO indicated that 
the evidence could be submitted at any time and that the 
claim would then be reconsidered.  No further action 
pertaining to this matter has been taken by either the 
veteran or the RO.

The record also reflects that the veteran has raised the 
issue of entitlement to service connection for pericarditis.  
This issue has not been addressed to this point by the RO, 
and presumably it was deferred while the RO has repeatedly 
attempted to obtain evidence pertaining to this claim and the 
veteran's claims on appeal, to no avail.  Accordingly, the 
issue is referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for 
several VA examinations all of which were scheduled to 
evaluate the severity of his service-connected disability of 
the low back, and which were necessary to establish the 
degree of such disability.

2.  The veteran failed, without good cause, to report for 
several VA examinations which were scheduled to evaluate the 
severity of his service-connected hypertension, and which 
were necessary to establish the degree of such disability.


CONCLUSIONS OF LAW

1.  Entitlement to an increased evaluation for a disability 
of the low back cannot be established without a current VA 
examination; as the veteran has failed to report for several 
scheduled examinations without good cause, the veteran's 
claim is denied.  38 C.F.R. §§ 3.327, 3.655 (1999).

2.  Entitlement to an increased evaluation for hypertension 
cannot be established without a current VA examination; as 
the veteran has failed to report for several scheduled 
examinations without good cause, the veteran's claim is 
denied.  38 C.F.R. §§ 3.327, 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable Law and Regulations

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

Re-examinations will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1999).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.

Factual Background

Low Back

By rating action of January 1993, the RO granted service 
connection for lumbosacral strain, for which a noncompensable 
evaluation was assigned under Diagnostic Code 5295 based upon 
service medical records and post-service medical records.  
The Board notes that although the veteran had been scheduled 
for a VA examination in August 1992, the veteran failed to 
report for that examination.  

Subsequently medical records dated from November 1992 to 
April 1993 were submitted for the record reflecting treatment 
for low back problems.  In addition a VA examination was 
scheduled in June 1993; however the veteran failed to report 
for that examination.  By rating action of November 1993, the 
RO denied an evaluation in excess of 10 percent for the 
veteran's low back disability.  That determination was 
appealed.

In March 1994, the veteran's representative provided updated 
information regarding the veteran's address reflecting that 
he was living in Sierra Vista, Arizona.

A VA examination was scheduled for June 1996.  However, that 
examination was scheduled at a VA medical center in Texas, 
and a notation was made that this was an incorrect 
jurisdiction, since the record reflected that the veteran had 
moved out of Texas.

VA medical records dated from 1992 to 1994 were received for 
the record in July 1996.  Magnetic imaging conducted in May 
1993 revealed evidence of minimal spinal stenosis at L4-5 
secondary to discogenic degenerative change and facet joint 
degeneration.  A diagnosis of spinal stenosis with S1 
radiculopathy was shown in a June 1993 medical record.

The record reflects that in August 1996 a new address of 
record was furnished for the record showing that the veteran 
was residing in Fort Worth, Texas.  

A VA examination was scheduled for April 1997 at the VA 
medical center in Dallas, Texas.  The record reflects that 
notification of the examination was sent to the veteran's 
address in Fort Worth, Texas in March 1997 and was not 
returned to sender.  It was also noted that the an attempt to 
reach the veteran by telephone in Fort Worth, Texas was made, 
but that the operator had no listing for the veteran.

By rating action of October 1997, the RO denied an evaluation 
in excess of 10 percent for the low back disability.  It was 
noted that evidence from the April 1997 examination which 
might have been material to the outcome of the claim could 
not be considered due to the veteran's failure to report for 
that examination.

In May 1998 a VA examination was scheduled for June 16, 1998 
at the VA medical center in Dallas, Texas.  The veteran 
failed to report for that examination.  However, the record 
indicated that notice of that examination was sent to an 
incorrect street address.

In June 1998, another change of address was provided for the 
record, in Fort Worth, Texas.  A report of contact dated in 
July 1998 indicated that the veteran was actually living in 
Arizona, but declined to give his mailing address there for 
fear of being physically harmed.  The veteran explained that 
the Fort Worth address was that of one of his relatives and 
that mail would be forwarded to him.

In November 1998, the RO sent correspondence addressed to the 
veteran to the most recent address of record in Fort Worth, 
Texas, requesting that the veteran provide treatment records 
pertaining to his service connected disabilities.  

A VA examination was scheduled for December 1998 at the VA 
medical center in Dallas, Texas.  The veteran failed to 
report for that examination.  

In a report of contact dated in February 1999, it was noted 
that a search for the veteran's telephone number in both 
Texas and Arizona had been made which yielded no listing for 
the veteran.  It was noted that the actual location of the 
veteran was unknown but that no mail which had been sent to 
the veteran's brother's address had been returned.

In a Supplemental Statement of the Case dated in February 
1999, the RO denied an evaluation in excess of 10 percent for 
a low back disability.  It was noted that evidence from the 
December 1998 examination which might have been material to 
the outcome of the claim could not be considered due to the 
veteran's failure to report for that examination and that no 
additional evidence or response to the November 1998 
correspondence had been received.

The record reflects that the veteran contacted the RO in 
March 1999 requesting an audit from 1994 forward.  He 
apparently did not discuss the topics of his service 
connected disabilities or examinations at that time.  The 
address listed for him on the report of contact was the 
address in Fort Worth, Texas.  

On June 15, 1999, the RO sent correspondence to the veteran 
at the address in Fort Worth, Texas advising him that a 
travel Board hearing had been scheduled for July 26, 1999.  
The veteran failed to appear for that hearing.

Hypertension

By rating action of January 1993, the RO granted service 
connection for hypertension, for which a 10 percent 
evaluation was assigned under Diagnostic Code 7101 based upon 
service medical records and post-service medical records.  
The Board notes that although the veteran had been scheduled 
for a VA examination in August 1992, the veteran failed to 
report for that examination.

In March 1994, the veteran's representative provided updated 
information regarding the veteran's address reflecting that 
he was living in Sierra Vista, Arizona.

A VA examination was scheduled for June 1996.  However, that 
examination was scheduled at a VA medical center in Texas, 
and a notation was made that this was an incorrect 
jurisdiction, since the record reflected that the veteran had 
moved out of Texas.

VA medical records dated from 1992 to 1994 were received for 
the record in July 1996.  A blood pressure reading of 133/97 
was shown in a March 1993 medical record.  

The record reflects that in August 1996 a new address of 
record was furnished for the record showing that the veteran 
was residing in Fort Worth, Texas.  

A VA examination was scheduled for April 1997 at the VA 
medical center in Dallas, Texas.  The record reflects that 
notification of the examination was sent to the veteran's 
address in Fort Worth, Texas in March 1997 and was not 
returned to sender.  It was also noted that the an attempt to 
reach the veteran by telephone in Fort Worth, Texas was made, 
but that the operator had no listing for the veteran.

By rating action of October 1997, the RO denied an evaluation 
in excess of 10 percent for hypertension.  It was noted that 
evidence from the April 1997 examination which might have 
been material to the outcome of the claim could not be 
considered due to the veteran's failure to report for that 
examination.

In May 1998 a VA examination was scheduled for June 16, 1998 
at the VA medical center in Dallas, Texas.  The veteran 
failed to report for that examination.  However, the record 
indicated that notice of that examination was sent to an 
incorrect street address.

In June 1998, another change of address was provided for the 
record, in Fort Worth, Texas.  A report of contact dated in 
July 1998 indicated that the veteran was actually living in 
Arizona, but that he declined to give his mailing address in 
Arizona for fear of being physically harmed.  The veteran 
explained that the Fort Worth, Texas address was that of one 
of his relatives and that mail would be forwarded to him.

In November 1998, the RO sent correspondence addressed to the 
veteran to the most recent address of record in Fort Worth, 
Texas, requesting that the veteran provide treatment records 
pertaining to his service connected disabilities.

A VA examination was scheduled for December 1998 at the VA 
medical center in Dallas, Texas.  The veteran failed to 
report for that examination.  

In a report of contact dated in February 1999, it was noted 
that a search for the veteran's telephone number in both 
Texas and Arizona had been made which yielded no listing for 
the veteran.  It was noted that the actual location of the 
veteran was unknown but that no mail which had been sent to 
the veteran's brother's address had been returned.

In a Supplemental Statement of the Case dated in February 
1999, the RO denied an evaluation in excess of 10 percent for 
hypertension.  It was noted that evidence from the December 
1998 examination which might have been material to the 
outcome of the claim could not be considered due to the 
veteran's failure to report for that examination and that no 
additional evidence or response to the November 1998 
correspondence had been received.

The record reflects that the veteran contacted the RO in 
March 1999 requesting an audit from 1994 forward.  He 
apparently did not discuss the topics of his service 
connected disabilities or examinations at that time.  The 
address listed for him on the report of contact was the 
address in Fort Worth, Texas.  

On June 15, 1999, the RO sent correspondence to the veteran 
at the address in Fort Worth, Texas advising him that a 
travel Board hearing had been scheduled for July 26, 1999.  
The veteran failed to appear for that hearing.

Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The United States Court of Appeals 
for Veterans Claims (Court) has observed that the use of the 
statutory term "well grounded" should be confined to matters 
in which the evidence is dispositive.  Therefore, in cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim. This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

A review of the record reflects that the veteran has failed 
to report for a total of six VA examinations, only two of 
which are appropriately explained.  The failure to report for 
the June 1996 examination is explained by the fact that the 
examination had been scheduled in Texas, and the veteran had 
moved out of Texas.  However, the Board notes that the 
current address of record at that time was listed as Fort 
Worth, Texas.  Failure to report for the VA examination 
scheduled for June 1998 may be explained by the fact that 
notification of that examination was sent to an incorrect 
street address.  The evidence indicates that the veteran 
failed to appear for four other VA examinations, scheduled 
for August 1992, June 1993, April 1997 and December 1998, 
without good cause.  There is no evidence that proper and 
timely notice was not sent to the veteran's most recent 
address of record at the appropriate time in those cases, nor 
was notice of any of those examinations returned to the RO.  
Furthermore, the record documents that the veteran has made 
an effort to locate the veteran's telephone number in both 
Texas and Arizona, the two states in which the veteran has 
resided according to his addresses of record since filing his 
claims.  However, a search for the veteran's telephone number 
in both states yielded no listing for him.  

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b)], or "good cause" [see 38 
C.F.R. § 3.655] for failing to report for the scheduled 
examinations. 5 Vet. App. at 265. In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to 
these scheduled examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the record reflects 
that the RO has attempted to contact the veteran at his most 
recent and only address of record and that notice to report 
for scheduled VA examinations was sent to that address.  
Moreover, the Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  In this 
case, there is no evidence which supports a conclusion that 
timely notice of four scheduled VA examinations was not sent 
to the veteran at his most recent address of record.

While certain medical evidence, dating back to 1994, is of 
record, this evidence is unclear as to the precise nature and 
severity of the veteran's disabilities and in no way serves 
as a substitute for the veteran's attendance at a VA 
examination scheduled to comprehensively evaluate these 
disabilities.  The Board points out that to this point, the 
veteran has never been evaluated by a VA physician.

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence.  In such a situation, the Board has no alternative 
but to deny the veteran's claim as provided under the 
regulatory provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claims of 
entitlement to an increased evaluation for his service-
connected disability of the low back and for hypertension is 
denial of the claims due to his failure to report for several 
VA examinations without evidence of good cause for failure to 
appear.

In a case where the law and not the evidence is dispositive, 
the claims must be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
basis that the claims are found not to be well grounded.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
for the reasons and bases discussed in detail above, both the 
claim of entitlement to an increased evaluation for a low 
back disability and the claim of entitlement to an increased 
evaluation for hypertension are denied. 


ORDER

Entitlement to an increased evaluation for a disability of 
the low back is denied.

Entitlement to an increased evaluation for hypertension is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

